Case 19-06189-hb        Doc 23    Filed 01/15/20 Entered 01/15/20 11:14:41            Desc Main
                                  Document      Page 1 of 1
                     UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF SOUTH CAROLINA


IN RE:                                                        C/A No. 19-06189-hb
Joel Council and Maria Victoria Council                           Chapter 13




                                                        ORDER AUTHORIZING LOSS
                                                         MITIGATION/MORTGAGE
                                     Debtor(s).              MODIFICATION



        Joel Council and Maria Victoria Council ("Debtor(s)") requested an order from this Court
authorizing modification of the automatic stay to engage in Loss Mitigation/Mediation with
creditor SELECT PORTFOLIO SERVICING its agents, servicers, successors or assigns
("Creditor") in connection with property located at 5076 Timber Falls Drive Fort Mill, SC 29707
("the Property"). The automatic stay of 11 U.S.C. § 362 is lifted to the extent necessary for
Debtor(s) and Creditor, at their discretion, to engage in and complete any loss mitigation related
to the Property. The parties may negotiate and enter into a consensual loan modification
agreement including, if applicable, a trial modification, permanent loan modification, and the
execution of any other conforming and amended documents. For so long as the case remains
pending in this Court, Debtor(s) shall promptly provide notice of any permanent loan
modification by filing notice with the Court. Debtor(s) shall notify the chapter 13 trustee of the
status of loss mitigation within 120 days of the entry of this order. The chapter 13 trustee shall,
unless otherwise ordered, continue to make disbursements to the Creditor as provided in the
confirmed plan.

       AND IT IS SO ORDERED.

 FILED BY THE COURT
     01/15/2020




                                                    US Bankruptcy Judge
                                                    District of South Carolina



   Entered: 01/15/2020
